United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1524
Issued: December 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 3, 2017 appellant filed a timely appeal from a June 21, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On September 21, 2016 appellant then a 55-year-old window distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that he developed carpal tunnel syndrome and
cubital tunnel syndrome as a result of repetitively sorting parcels for distribution, taking parcels
1

5 U.S.C. § 8101 et seq.

over the window, and computer use required in his job. He first became aware of his condition
on September 21, 2016 and realized that it was causally related to factors of his federal
employment on June 2, 2016. Appellant continues to be exposed to the conditions alleged to
have caused his illness on September 21, 2016.
On September 28, 2016 OWCP advised appellant of the type of evidence needed to
establish his claim, particularly a physician’s reasoned opinion addressing the relationship
between his claimed condition and specific employment factors.
Appellant was treated by Dr. Raymond Bradley, a Board-certified orthopedist, on
March 18 and 29, 2016, for right wrist pain. He reported throwing a package on February 22,
2016 while at work when he felt a pop in his wrist. Dr. Bradley noted findings on examination
revealed full and symmetrical range of motion, negative Tinel’s sign over the cubital tunnel,
positive Tinel’s and Phalen’s sign over the right wrist, decreased sensation along the median
nerve distribution, and pain with carpal compression. He diagnosed strain of the fascia at the
right hand, right wrist strain, and carpal tunnel syndrome of the right arm. Dr. Bradley
recommended a wrist brace, anti-inflammatory medications, and occupational therapy. He
returned appellant to light duty. On May 3, 2016 Dr. Bradley noted an April 28, 2016 magnetic
resonance imaging (MRI) scan of the right wrist revealed mild fluid buildup in the radial carpal
joint. Appellant reported working for the employing establishment and sorting mail with his
hands and performing repetitive motion. Findings included positive Tinel’s sign over the right
ulnar nerve, positive Tinel’s and Phalen’s sign over the right wrist, pain with carpal compression,
and decreased sensation throughout the palmar surface and fingers diffusely. Dr. Bradley
diagnosed right carpal tunnel syndrome of the arm and right ulnar nerve lesion. In a June 2,
2016 report, he noted nerve conduction testing of the upper extremity showed ulnar nerve
irritation at the elbow. Appellant reported worsening pain and numbness down the arm and
across the wrist into the digits while working. Findings included tenderness along the ulnar
nerve, positive Tinel’s sign, mild swelling along the distal radial carpal joint, positive Tinel’s
over the Guyon’s canal, and decreased sensation along the fourth and fifth digits. Dr. Bradley
diagnosed right ulnar nerve lesion and right hand fascia strain. In reports dated June 28 and
July 26, 2016, he treated appellant for right carpal tunnel syndrome and right arm ulnar nerve
entrapment at the elbow. Appellant reported lifting packages at work while wearing a brace.
Dr. Bradley noted positive findings on examination and diagnosed strain of the fascia at the right
hand. He continued appellant’s work restrictions.
Appellant was treated by Dr. Kristen Hedge, a Board-certified orthopedist, on August 22,
2016 for right elbow pain and numbness. He reported that his right wrist popped while he was
sorting packages at work on February 21, 2016. Electrodiagnostic testing on May 27, 2016
revealed mild-to-moderate compressive neuropathic process affecting the right ulnar nerve at the
elbow. Dr. Hedge noted findings on examination of tenderness over the right ulnar nerve,
positive right cubital provocative testing, positive right elbow flexion compression testing,
positive Tinel’s sign over the right ulnar nerve at the cubital tunnel, and intermittent numbness of
the right elbow ulnar nerve sensory distribution. She performed a right therapeutic carpal tunnel
injection. Dr. Hedge diagnosed lesion of the ulnar nerve on the right, right carpal tunnel
syndrome, and right cubital tunnel syndrome acute onset in February 2016 after work incident.
She indicated that given the duration and severity of symptoms appellant was interested in

2

surgery for his ulnar nerve symptoms.
decompression at the cubital tunnel.

Dr. Hedge recommended a right ulnar nerve

In a statement dated October 17, 2016, appellant indicated that his condition was related
to sorting, distributing, and receiving parcels of all weights and sizes and computer use requiring
wrist movement. He reported performing these activities approximately 60 hours a week.
Appellant indicated that there were no activities outside of work that contributed to his condition.
He first noticed his condition on February 22, 2016 while moving his wrists at work and
indicated that he had no previous injuries to his hands.
The employing establishment submitted a statement from M.G., customer service
supervisor, dated October 7, 2016, who noted she agreed with appellant’s statement of his workrelated injury sustained on February 22, 2016. M.G. indicated that appellant was injured
throwing mail parcels. Appellant’s job required him to pull a parcel from equipment and throw
it in a hamper. M.G. noted that appellant was working with restrictions of no lifting with the
right hand and was no longer required to throw parcels.
In a December 14, 2016 decision, OWCP denied appellant’s claim, finding that he failed
to establish that his claimed medical condition was related to the established work-related
factors.
In an appeal request form dated and received on April 10, 2017, appellant requested
reconsideration. He submitted a March 30, 2017 report from Dr. Hedge who treated him
postoperatively following a right ulnar nerve decompression at the cubital tunnel which was
performed on January 3, 2017. Dr. Hedge noted the ulnar nerve distribution numbness and
nocturnal numbness resolved. She indicated that appellant worked at the employing
establishment for over 20 years and his job required repetitive use. Dr. Hedge opined that
appellant’s right arm symptoms were exacerbated by repetitive use as he sorted and moved
parcels predominately with his right hand. Appellant reported that on February 22, 2016 he had
an acute pop and pain in the forearm/wrist with exacerbation of ulnar nerve symptoms thereafter.
Dr. Hedge advised that she could not make a specific comment about the injury as she was not
the treating provider at the time. She opined that the episode did trigger a worsening of right
cubital tunnel symptoms and that repetitive use of the right arm in his job contributed to
exacerbation of right arm pain and right cubital tunnel symptoms. Dr. Hedge noted findings that
included resolved numbness of the ulnar distribution, stable medial epicondyle status post in situ
decompression without dislocation, and active pain free range of motion. She diagnosed status
post right ulnar nerve in situ decompression at the cubital tunnel at elbow on January 3, 2017,
lesion ulnar nerve right upper limb, strain of fascia at right hand, and right carpal tunnel
syndrome. Dr. Hedge recommended a gradual progression of all activities and lifting as
tolerated.
In a decision dated June 21, 2017, OWCP denied modification of the December 14, 2016
decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims an injury in the performance of
duty, the employee must submit sufficient evidence to establish that he experienced a specific
event, incident, or exposure occurring at the time, place, and in the manner alleged. The
employee must also establish that such event, incident, or exposure caused an injury.2
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.3 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.4
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
It is undisputed that appellant’s duties as a window distribution clerk required repetitively
sorting parcels for distribution, taking parcels over the window, and computer use. The Board
finds, however, that appellant failed to submit sufficient medical evidence to establish that his
carpal tunnel syndrome and cubital tunnel syndrome are causally related to these accepted
factors of his federal employment.
Appellant submitted a March 30, 2017 report from Dr. Hedge who treated him
postoperatively following a right ulnar nerve decompression at the cubital tunnel on
January 3, 2017. She diagnosed status post right ulnar nerve in situ decompression at the cubital
tunnel at the elbow on January 3, 2017, lesion of the ulnar nerve right upper limb, strain of fascia
at the right hand, and right carpal tunnel syndrome. Dr. Hedge indicated that appellant worked at
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

S.P., 59 ECAB 184, 188 (2007).

4

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

5

Solomon Polen, 51 ECAB 341 (2000).

4

the employing establishment for over 20 years and his job required repetitive use. She opined
that appellant’s right arm symptoms were exacerbated by repetitive use as he sorted and moved
parcels predominately with his right hand. Appellant reported that on February 22, 2016 he had
an acute pop and pain in the forearm/wrist with exacerbation of ulnar nerve symptoms thereafter.
Dr. Hedge advised that she could not make specific comment about the popping injury as she
was not the treating provider at the time. However, she opined that the episode did trigger a
worsening of the right cubital tunnel symptoms and that repetitive use of the right upper
extremity in his job contributed to exacerbation of his right arm pain and right cubital tunnel
symptoms. The Board finds that, although Dr. Hedge supported causal relationship, she did not
provide medical rationale explaining the basis of her conclusory opinion regarding causal
relationship.6 Dr. Hedge did not sufficiently explain the process by which repetitive use of his
right hand and sorting and moving parcels at work would cause or aggravate the diagnosed
conditions. This report is thus insufficient to establish appellant’s claim.
Appellant also submitted an August 22, 2016 report from Dr. Hedge. Dr. Hedge noted
electrodiagnostic testing performed on May 27, 2016 revealed mild-to-moderate compressive
neuropathic process affecting the right ulnar nerve at the elbow. She diagnosed lesion of the
ulnar nerve, right upper limb, carpal tunnel syndrome of the right upper limb, and right cubital
tunnel syndrome acute onset in February 2016. Regarding causal relationship, Dr. Hedge repeats
the history of injury as reported by appellant without providing her own opinion regarding
whether appellant’s condition was work related. Furthermore, she failed to provide a
rationalized opinion regarding the causal relationship between appellant’s diagnosed conditions
and the factors of employment believed to have caused or contributed to such condition.7
Therefore, this report is also insufficient to meet appellant’s burden of proof.
Appellant submitted additional reports from Dr. Bradley, dated March 18 and 29, 2016,
who diagnosed strain of the fascia at the right hand, right wrist strain, carpal tunnel syndrome of
the right arm, and right traumatic carpal tunnel. He reported throwing a package on February 22,
2016 while at work when he felt a pop in his right wrist. Similarly, on May 3 and June 2, 2016
Dr. Bradley noted a right wrist MRI scan dated April 28, 2016 revealed mild fluid buildup in the
radial carpal joint. He noted nerve conduction testing of the upper extremity showed ulnar nerve
irritation at the elbow. Appellant reported working for the employing establishment and
performing a lot of sorting of mail with his hands and repetitive motion. He diagnosed carpal
tunnel syndrome of the right arm, lesion of the ulnar nerve right upper limb, and strain of the
fascia in the right hand. In June 28 and July 26, 2016 reports, Dr. Bradley treated appellant for
right carpal tunnel syndrome and right arm ulnar nerve entrapment. Appellant reported lifting
packages at work while wearing a brace. Dr. Bradley diagnosed right hand fascia strain and
continued appellant’s work restrictions. However, also he appears merely to be repeating the
history of injury as reported by appellant without providing his own opinion regarding whether

6

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

5

appellant has a work-related occupational disease.8 Dr. Bradley did not provide a rationalized
opinion explaining the causal relationship between appellant’s right carpal tunnel syndrome and
right arm ulnar nerve entrapment at the elbow and the factors of his federal employment believed
to have caused or contributed to such condition.9
As the medical evidence does not contain a physician’s reasoned opinion regarding the
causal relationship between appellant’s claimed conditions and factors of his federal
employment, appellant has not met his burden of proof to establish his occupational disease
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an
occupational disease causally related to the accepted factors of his federal employment.

8

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9

Supra note 7.

6

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

